574 So.2d 859 (1990)
Ex parte State of Alabama.
(Re Ben Alton SIDES v. STATE).
89-1349.
Supreme Court of Alabama.
November 16, 1990.
Rehearing Denied January 11, 1991.
Don Siegelman, Atty. Gen., and Beth Slate Poe, Asst. Atty. Gen., for petitioner.
John T. Kirk, Montgomery, for respondent.
ALMON, Justice.
Ben Alton Sides was convicted of driving under the influence of alcohol and of speeding. The Court of Criminal Appeals held that the admission of evidence regarding the results of a Horizontal Gaze Nystagmus ("HGN") test, without a proper predicate showing the test's reliability, was reversible error. For a statement of the facts see Sides v. State, 574 So.2d 856 (Ala.Cr.App.1990). This Court granted the State's petition for the writ of certiorari.
After reviewing the record and considering the arguments offered by the State and by Sides, this Court concludes that the Court of Criminal Appeals correctly determined that the admission of the HGN test evidence was not harmless error. 574 So.2d at 859. While we agree with that holding, we do not necessarily agree with the implicit holding that HGN test results would be admissible in future cases if the State laid the proper predicate. This Court has not been presented with sufficient evidence concerning the test's reliability or acceptance by the scientific community to address that question.
*860 For the reasons stated above, the judgment of the Court of Criminal Appeals is affirmed.
AFFIRMED.
HORNSBY, C.J., and MADDOX, JONES, SHORES, ADAMS and HOUSTON, JJ., concur.